PER CURIAM.
Katharthur Mills appeals his convictions and sentences for burglary of a dwelling and grand theft. We affirm the judgments and sentences but remand for correction of a scrivener’s error. The trial court announced that it was sentencing Mr. Mills as a violent career criminal. The sentencing documents, however, indicate that Mr. Mills was sentenced as a habitual violent felony offender. This should be corrected on remand to reflect that Mr. Mills was sentenced as a violent career criminal. See Bogan v. State, 462 So.2d 115 (Fla. 2d DCA 1985) (holding that written sentence must conform to oral pronouncement).
Affirmed; remanded for correction of scrivener’s error.
PARKER, A.C.J., and BLUE and GREEN, JJ., Concur.